Filed 9/1/22 P. v. Neal CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE


 THE PEOPLE,                                                            B314245

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. BA267060)
           v.

 JULIUS LAMAR NEAL,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los Angeles
County, Eleanor J. Hunter, Judge. Appeal dismissed.
                               ____________________________

     Brian C. McComas, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.

                               ____________________________
      In 2008, a jury convicted defendant and appellant Julius
Lamar Neal of two counts of first degree murder (Pen. Code,
§ 187),1 four counts of willful, deliberate, and premeditated
attempted murder (§§ 187, 664, subd. (a)), and one count of
assault with a firearm (§ 245, subd. (a)(2)). The jury also found
that Neal personally used a firearm causing great bodily injury
or death (§ 12022.53, subd. (d)) as to the murder counts and two of
the attempted murder counts. As to the two remaining attempted
murder counts, the jury found that Neal personally discharged a
firearm. (§ 12022.53, subd. (c).) In addition, the jury found true
two multiple-murder special circumstance allegations. (§ 190.2,
subd. (a)(3).) The trial court sentenced Neal to two consecutive
terms of life in prison without the possibility of parole, plus
128 years to life, plus 40 years. We affirmed the convictions on
appeal. (People v. Neal (Apr. 23, 2009, B208022) [nonpub. opn.].)
      In 2018, the Legislature enacted Senate Bill No. 1437
(2017−2018 Reg. Sess.), which abolished the natural and probable
consequences doctrine in cases of murder, and limited the
application of the felony murder doctrine. (See People v. Gentile
(2020) 10 Cal.5th 830, 842–843.) The legislation also enacted
section 1170.95, now renumbered section 1172.6, which established
a procedure for vacating murder convictions for defendants who
could no longer be convicted of murder because of the changes in
the law and resentencing those who were so convicted. (Stats. 2018,
ch. 1015, § 4, pp. 6675–6677.) In 2021, the Legislature enacted
Senate Bill No. 775 (2021−2022 Reg. Sess.) (Stats. 2021, ch. 551),
which, among other changes, extended the application of then
section 1170.95 to defendants convicted of attempted murder under
the natural and probable consequences doctrine.


     1   Subsequent statutory references are to the Penal Code.


                                  2
        In April 2021, Neal filed a petition for resentencing under
then section 1170.95. The trial court appointed counsel to represent
him. On July 19, 2021, the superior court found that Neal had
failed to make a prima facie case for resentencing and denied the
petition on the ground that “Neal was the actual killer.”
        Neal appealed, and we appointed counsel to represent
him. Neal’s attorney filed a brief raising no issues and requesting
that we follow the procedures set forth in People v. Wende (1979)
25 Cal.3d 436. Counsel provided Neal with a copy of the record
and the brief, and informed him that he had the right to file
a supplemental brief. We sent Neal a letter with the same
information. We have received no response.
        When a defendant’s appointed counsel files a brief raising
no issues in an appeal of a denial of postconviction relief,2 we
follow the procedures set forth in People v. Serrano (2012) 211
Cal.App.4th 496 (Serrano): We are not obligated to review
the record independently to determine whether there are any
arguable issues on appeal. (Cole, supra, 52 Cal.App.5th at
p. 1039, review granted.) The defendant has a right, however,
to file a supplemental brief. (Ibid.) If he does so, “the Court of
Appeal is required to evaluate any arguments presented in that
brief and to issue a written opinion that disposes of the trial
court’s order on the merits.” (Id. at p. 1040.)
        If, however, the appellant is given the opportunity to file
a supplemental brief and does not do so, we may dismiss the


      2 This is in contrast to the filing of a brief raising no issues
in a direct appeal of a criminal conviction, in which case we follow
the procedures set forth in Wende and independently evaluate the
record to determine whether there are any nonfrivolous arguments
to be addressed on appeal. (People v. Cole (2020) 52 Cal.App.5th
1023, 1031 (Cole), review granted Oct. 14, 2020, S264278.)


                                   3
appeal as abandoned. (Cole, supra, 52 Cal.App.5th at p. 1039,
review granted; accord, People v. Figueras (2021) 61 Cal.App.5th
108, 112−113, review granted May 12, 2021, S267870; see also
Serrano, supra, 211 Cal.App.4th at p. 503.) “This is because the
order appealed from is presumed to be correct [citation], and in the
absence of any arguments to the contrary, ineluctably leads to the
conclusion that the appellant has not carried his or her burden of
proving otherwise.” (Cole, supra, 52 Cal.App.5th at pp. 1039–1040,
review granted.)
       Because Neal did not file a supplemental brief after being
given the opportunity to do so, we deem the appeal abandoned
and, therefore, dismiss the appeal. (See Cole, supra, 52 Cal.App.5th
at p. 1040, review granted; Serrano, supra, 211 Cal.App.4th at
pp. 503−504.)




                                 4
                        DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED.




                                        ROTHSCHILD, P. J.
We concur:




                 CHANEY, J.




                 KELLEY, J.*




     * Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                5